United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 18-5280                                                 September Term, 2020
                                                                    1:17-cv-00160-TNM-GMH
                                                       Filed On: December 21, 2020
Assassination Archives and Research
Center,

               Appellant

       v.

Central Intelligence Agency,

               Appellee


       BEFORE:        Pillard and Rao, Circuit Judges*

                                         ORDER

     It is ORDERED, on the court’s own motion, that the October 11, 2019 judgment
be amended as follows:

       (1) On page 1, second ¶, lines 1-2, delete:

       “denial of the motion for summary judgment and grant of the cross-motion
       for summary judgment”

Insert in lieu thereof:

       “grant of the motion for summary judgment and denial of the cross-motion
       for summary judgment”.



       *
         The late Senior Circuit Judge Williams was a member of the panel and
participated in the disposition of the matter on October 11, 2019, before his death on
August 7, 2020. Judges Pillard and Rao have acted as a quorum with respect to
amending the judgment. See 28 U.S.C. § 46(d).
                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 18-5280                                                 September Term, 2020

       (2) On page 1, third ¶, lines 3-4, delete:

       “denying the Center's motion for summary judgment and granting a cross-motion
       for summary judgment by the Central Intelligence Agency (CIA).”

Insert in lieu thereof:

       “granting the Central Intelligence Agency's (CIA) motion for summary
       judgment and denying the Center's cross-motion for summary judgment”

       The Clerk is directed to issued the amended judgment. The Clerk is further
directed to issue the mandate forthwith.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                    BY:   /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk